DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 2/14/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
It is argued that Hirota fails to teach a conductive post on a bond pad.  Though Hirota teaches a front-to -front arrangement is considered, the flipping of the die 401 would result in no electrical connection mechanism from either dies to the substrate. It is also the rejection doesn’t provide evidence to support the conclusions made.
Please note that though not taught or shown in figure 4, clearly there is a though via in the die 401 that electrically connects the die 402 to the substrate 1404.  Similarly, though not shown, clearly there are vias that go through the substrate 404 that electrically connect the die 401 the bond pads 410.  This through via would exist regardless of which way the die 401 is facing in order to make the electrical connection. Without these through via connections the package makes no sense because the die 402 wouldn’t be electrically connected to anything. There absolutely must be a though via in the die 401 that electrically connects the die 402 to the substrate 404.  Similarly the die 401, and inherently 402, wouldn’t be electrically connected to anything if there 
Another argument presented is the reference doesn’t teach a conductive post on the bond pad when flipping the die.  The references only teach a bond pad orientation on the substrate.  
Please note that Figure 3F teaches the conductive post 103 and the bond pad would be the point where the conductive post 103 contacts the die 102.  This electrical connection using a conductive post would be present regardless of the configuration used, specifically a front-to-front configuration.
Also note that the Hirota paragraph 0038 states that the each of the dies 401 and 402 have electrical routing features 406 and goes on to say that the electrical routing features can be bond pads. Also, in order to electrically connect the bumps and balls to the dies every skilled artisan knows a bond pad is required. Further the side of the die the circuits are on is irrelevant to the fact that they are connected to a bond pad. Skilled artisans know that bond pads can be on the both sides of the die, one to connect the die 402 to the die 401 and another to connect the die 401 to the substrate 404. This must be the case in order to make the die 402 operational. If the circuits, no matter which side they are on, aren’t electrically connected to the bond pads than the die is of no use. Electrical connection to bond pads can, and have been for a long time, be made on the side opposite the circuitry using, for example, a through silicon via.

Pertaining to claim 7, it is argued that Hirota and Han fail to teach “bringing a solder bump that is atop a conductive post, the conductive post directly on a bond pad of a semiconductor die”.
Please note that Hirota figure 4 teaches “bringing a solder bump 252 that is atop a conductive post 103, the conductive post directly on a bond pad (the point where the conductive post 103 contacts the die 401) of a semiconductor die 401”. 
Lastly, the new claim limitation are addressed in the rejection below.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al., US 2018/0315731, in view of Han et al., US 2011/0048778, and Gilleo et al., US 6,228,678, and Kim et al., US 9,552,999.
Regarding claim 1, Hirota (figures 3E & 4) teaches an apparatus, comprising:

a conductive post 103 on the bond pad (where 103 attaches to 401);
a solder joint 252 electrically connecting the conductive post 103 to a substrate 402; and
ink residue of solder mask material 122 contacting and surrounding a portion of the solder joint 252, the ink residue 122 covering a portion of the substrate (102 of figure 3E/402 of figure 4).
Though Hirota figure 4 fails to specifically teach a bond pad exists and connected to circuitry and the conductive post a skilled artisan knows that this is the case because it clearly is how the second die 402 is electrically connected to the first die. If that wasn’t the case than the second die would not have any electrical connection. It would be useless without being electrically connected.  Though not taught or shown in figure 4, clearly there is a though via in the die 401 that electrically connects the die 402 to the substrate 1404.  Similarly, though not shown, clearly there are vias that go through the substrate 404 that electrically connect the die 401 the bond pads 410.  This through via would exist regardless of which way the die 401 is facing.  Without these through via connections the package makes no sense because the die 402 wouldn’t be electrically connected to anything. There absolutely must be a though via in the die 401 that electrically connects the die 402 to the substrate 404.  Similarly the die 401, and 
Also, in Figure 3F teaches the conductive post 103 and the bond pad would be the point where the conductive post 103 contacts the die 102.  This electrical connection using a conductive post would be present regardless of the configuration used, specifically a front-to-front configuration.
Also note that the Hirota paragraph 0038 states that the each of the dies 401 and 402 have electrical routing features 406 and goes on to say that the electrical routing features can be bond pads. Also, in order to electrically connect the bumps and balls to the dies every skilled artisan knows a bond pad is required. Further the side of the die the circuits are on is irrelevant to the fact that they are connected to a bond pad. Skilled artisans know that bond pads can be on the both sides of the die, one to connect the die 402 to the die 401 and another to connect the die 401 to the substrate 404. This must be the case in order to make the die 402 operational. If the circuits, no matter which side they are on, aren’t electrically connected to the bond pads than the die is of no use. Electrical connection to bond pads can, and have been for a long time, be made on the side opposite the circuitry using, for example, a through silicon via.
Further Han teaches a bond pad electrically connected to circuitry (paragraph 0034).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder mask material of Han in the invention of Hirota because Han teaches it alleviates thermal stress and serves as electrical insulation (paragraph 0037). Further, Han teaches it can be removed from the final product so Han also teaches the equivalence of the two structures (paragraph 0038).
Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame. The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 
Hirota and Gilleo fail to teach the lead frame includes a first mold compound between conductive leads, the first mold compound extending from a first surface to a second surface of the lead frame, and a second mold compound covering portions of the semiconductor die, the conductive post , the solder joint, and the ink residue.
Kim (figure 2A) teaches the lead frame 111 includes a first mold compound 112 between conductive leads 111a/111b/111c, the first mold compound 111 extending from a first surface to a second surface of the lead frame 112, and a second mold compound 130 covering portions of the semiconductor die 120, and when combined with Hirota it would cover the conductive post 103, the solder joint 252, and the ink residue 122.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first and second encapsulant of Kim in the invention of Gilleo because Kim teaches it the first encapsulant electrically isolates the lands, and better facilitates handling of the substrate during manufacturing (column 6, lines 23-27) and skilled artisans know that the second encapsulant strengthens the package and protects the die from the environment.
With respect to claim 2, first the limitation "the ink residue is an ink-jet deposited material" is a product by process limitation and therefore isn't given any patentable 
Second, Hirota (figure 3) teaches the ink residue 122 is an ink-jet 322 deposited material.
As to claim 3, though Hirota and Han fail to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM GO1 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han because they are conventionally known and used solder mask materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 4, though Hirota and Han fail to teach the ink residue is at least 15 pm thick, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 5, though Hirota and Han fail to teach an ink residue geometry surrounding a solder joint region is at least about 50 pm wide, it would have been 
Pertaining to claim 6, Hirota (paragraph 0010) teaches the conductive post 103 is directly on the bond pad (as detailed above in claim 1), and the conductive post comprises copper or copper alloy.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US 2011/0048778, in view of Hirota et al., US 2018/0315731, and Gilleo et al., US 6,228,678.
In claim 7, Han teaches a method for forming an apparatus, comprising:
depositing material forming an ink residue 120 surrounding a portion of a solder joint area 112 and covering a portion of a surface of a substrate 110;
bringing a solder bump 210 coupled to a semiconductor die 200 into contact with the solder joint area; and
melting (paragraph 0050) the solder bump 210 and forming a solder joint 210 between the conductive post and the surface of the substrate 110, the solder joint partially surrounded by the ink residue 120.
Han fails to teach using ink-jet deposition to form the ink residue.
Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue 122.

Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive post of Hirota in the invention of Han because Hirota teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Han fails to teach forming the conductive post directly on a bond pad of a semiconductor die.
Han teaches forming it on a bond pad of a board 110.
Hirota (figure 4) teaches forming the conductive post 103 on a die bond pad of a semiconductor die 401. Though Hirota fails to specifically teach a bond pad a skilled artisan knows this must be the case because it is the only way to electrically connect the first and second die to each other. Though Hirota figure 4 fails to specifically teach a bond pad exists and connected to circuitry and the conductive post a skilled artisan knows that this is the case because it clearly is how the second die 402 is electrically connected to the first die. If that wasn’t the case than the second die would not have any electrical connection. It would be useless without being electrically connected.  Though not taught or shown in figure 4, clearly there is a though via in the die 401 that electrically connects the die 402 to the substrate 1404.  Similarly, though not shown, clearly there are vias that go through the substrate 404 that electrically connect the die 401 the bond pads 410.  This through via would exist regardless of which way the die 401 is facing.  Without these through via connections the package makes no sense because the die 402 wouldn’t be electrically connected to anything. There absolutely must be a though via in the die 401 that electrically connects the die 402 to the substrate 404.  Similarly the die 401, and inherently 402, wouldn’t be electrically connected to anything if there isn’t through vias in the substrate 404.  A skilled artisan would know this to be true based upon the design of package.
Also, in Figure 3F teaches the conductive post 103 and the bond pad would be the point where the conductive post 103 contacts the die 102.  This electrical connection using a conductive post would be present regardless of the configuration used, specifically a front-to-front configuration.
Also note that the Hirota paragraph 0038 states that the each of the dies 401 and 402 have electrical routing features 406 and goes on to say that the electrical routing features can be bond pads. Also, in order to electrically connect the bumps and balls to the dies every skilled artisan knows a bond pad is required. Further the side of the die the circuits are on is irrelevant to the fact that they are connected to a bond pad. Skilled artisans know that bond pads can be on the both sides of the die, one to connect the die 402 to the die 401 and another to connect the die 401 to the substrate 404. This must be the case in order to make the die 402 operational. If the circuits, no matter which side they are on, aren’t electrically connected to the bond pads than the die is of no use. Electrical connection to bond pads can, and have been for a long time, be made on the side opposite the circuitry using, for example, a through silicon via.
Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame. The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Hirota and Gilleo fail to teach the lead frame includes a first mold compound between conductive leads, the first mold compound extending from a first surface to a second surface of the lead frame.
Kim (figure 2A) teaches the lead frame 111 includes a first mold compound 112 between conductive leads 111a/111b/111c, the first mold compound 111 extending from a first surface to a second surface of the lead frame 112.

Regarding claim 8, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink residue is a solder mask material.
With respect to claim 9, though Hirota and Han fail to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM GO1 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han because they are conventionally known and used solder mask materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 10, Hirota teaches, after the ink jet deposition (figure 3B), curing the ink (paragraph 0030) but fails to teach curing at a temperature between 150 °C - 200 °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the temperature through routine experimentation (MPEP 2144.05).
In re claim 11, though Hirota and Han fail to teach the ink residue is at least 15 pm thick, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).

Pertaining to claim 13, Han teaches a method for forming a packaged semiconductor device, comprising:
depositing a material 120 on a substrate 110, forming ink residue 110 around a portion of a solder joint area 112 (figure 1);
bringing solder 210 on a bond pad (between 210 & 200) on a semiconductor die 200 into contact with the substrate 110 in a solder joint area (where 210 & 112 meet) (figure 2B);
melting the solder 210 to electrically connect the conductive posts and the surface of the substrates 110, the ink residue 120 surrounding a portion of the solder joint areas (where 210 & 112 meet) and covering a portion of the substrates (figure 2C).
Han fails to teach using ink-jet deposition to form the ink residue.
Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue 122.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the inkjet deposition of Hirota in the invention of Han because Hirota 
Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive post of Hirota in the invention of Han because Hirota teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Though Han, which teaches using one substrate, fails to teach forming the ink residue on a surface of substrates on a substrate strip, and cutting through the mold compound and the substrate strip along saw streets between substrates of the substrate strip to singulate packaged semiconductor devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate strip in the invention of Han because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). Forming multiple structures at the same time is obvious to a skilled artisan because it improves efficiency.

Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame. The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Kim (figure 2A) teaches the lead frame 111 includes a second mold compound 112 between conductive leads 111a/111b/111c, the second mold compound 112 extending from the surface to an opposite surface of the lead frame 111.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first encapsulant of Kim in the invention of Gilleo because Kim teaches it electrically isolates the lands, and better facilitates handling of the substrate during manufacturing (column 6, lines 23-27).
In claim 14, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink residue is a solder mask material.
With respect to claim 15, though Hirota and Han fail to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM GO1 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han because they are conventionally known and used solder mask materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 16, Hirota teaches, after the ink jet deposition (figure 3B), curing the ink (paragraph 0030) but fails to teach it cures at a temperature between 150 °C-200 °C.

In re claim 17, though Hirota and Han fail to teach the ink residue is at least 15 um thick, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 18, though Hirota and Han fail to teach an ink residue geometry surrounding a solder joint region is at least about 50 pm wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Pertaining to claim 19, though Han and Hirota fail to teach the substrate comprises a copper lead frame, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a copper lead frame in the invention of Han and Hirota because a copper lead frame is a known equivalent substrate material.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ328 (USSC 1950).

The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ328 (USSC 1950).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        3/22/22